Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on September 23, 2021, has been made of record and entered.  In this amendment, claims 1-11 have been amended to present them in better form for examination, and to remove multiple claim dependencies.
No claims have been canceled or added; claims 1-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on February 25, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the limitation “inert gas selected from a noble gas” is indefinite because it cannot be determined from which of the known inert gases (e.g., helium, neon, argon, etc., also known as “noble gases”) Applicants intend to employ to dilute the oxidizing agent.  The Examiner respectfully suggests that claim 11 be amended to recite “the oxidizing agent is diluted in an inert gas.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 recites the same carbonaceous raw materials that are recited in claim 1 (from which claim 7 depends). While the materials are recited in claim 7 in the alternative (“…or a mixture thereof”), said alternative is encompassed in the Markush group recited in claim 1.  The scope of claim 7 is not differentiable from that of claim 1.  For these reasons, claim 7 fails to further limit claim 1.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
Claims 7 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed catalytic mixture comprising (a) from 1% to 50% by weight of a nanocatalyst and (b) from 99% to 50% by weight of carbonaceous raw material, wherein the nanocatalyst (a) consists of a carbon nanomaterial in an amount between 99.99% and 80% by weight and at least one alkali metal in an amount between 0.01% and 20 % by weight, based on the total weight of the nanocatalyst, and the specific surface area of the nanocatalyst varies between 400 and 1300 m2/g. 
The prior art of record also does not teach or suggest the employment of the aforementioned catalytic mixture in a gasification process, wherein the catalytic mixture is heated in the presence of an oxidizing agent to a temperature ranging between 200 and 1300°C, and obtaining a gaseous product comprising H2, CO, CO2, and CH4.
While catalytic materials comprising an alkali metal and carbon and their employment in gasification processes are known in the art, the claimed catalytic mixture is not taught or suggested by the prior art.
Exemplary prior art includes:
(1) Lau et al. (U. S. Patent Publication No. 2009/0165380), which teaches a particulate composition comprising petroleum coke and a gasification catalyst (containing alkali metals); however, the gasification catalyst does not contain carbon.  See paragraphs [0008] and [0028]-[0034] of Lau et al.
(2) McKee et al. (U. S. Patent No. 4,558,027), which teaches a catalyst composition containing at least two alkali metal salts and a particulate carbonaceous substrate or carrier (Abstract), wherein the carbonaceous carrier is particulate coal or particulate coal char (col. 3, lines 19-22), wherein the catalyst composition is present in about 2 to about 12 weight percent, based on the total weight of the catalyst composition of the coal and/or carbon (col. 3, lines 36-41).  McKee et al. teach the feasibility in mixing catalyst-carrying coal particles or coal char particles with main coal or coal char charge for the gasifier (col. 3, lines 42-44), but do not teach or suggest proportions or percentages of the catalyst-carrying coal particles/coal char particles and the main coal/coal char charge, nor does this reference teach or suggest a catalyst comprising alkali metal and a carbon nanomaterial, as recited in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 8, 2022